                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION

 Jennifer L. Boatwright,               )      C/A No.: 3:19-614-JMC-SVH
                                       )
                      Plaintiff,       )
                                       )
 vs.                                   )
                                       )                ORDER
 Parent BG OPCO TRS LLC,               )
                                       )
                     Defendant.        )
                                       )

       This action was filed in this court on March 1, 2019. [ECF No. 1].

Pursuant to the Scheduling Order, dispositive motions, if any, were to be filed

by no later than December 27, 2019. [ECF No. 13]. This deadline has now

expired.

       Because the discovery and dispositive motions deadlines in this case

have passed and no dispositive motions were filed, this case is ready for trial.

The Clerk is hereby directed to forward the file to the United States District

Judge for trial.

       IT IS SO ORDERED.



December 30, 2019                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
